Title: To James Madison from Hugh Henry Brackenridge, 1 May 1813
From: Brackenridge, Hugh Henry
To: Madison, James


Sir
Carlisle, 1. May 1813.
In Philadelphia Whence I have Just returned, I was Called upon by an old acquaintance Francis Bailey who has not of late been fortunate in his circumstances, owing to indorcements &c &c &c. On the Score of conceiving me to have an interest; or rather to take an interest, as I have always done, in his affairs, he informed me of his intention to make application for Some appointment under the general Government, and sollicited me much to write in his behalf to your Excellency who might perhaps have Something in your power in the city or in this State. Shortly after I received a note from him in which he speaks of a possibility of Succeeding to the office of Treasurer of the Mint in consequence of the decease of Doctor Rush who lately had that appointment. To this he conceives himself to have some pretensions as having Some knowledge of Mechannestry, and being ingenious in that way. I had Known him to be a Self taugt Printer, and to have made an improvement upon Types, and Copper plate engraving so as to prevent, or render difficult Counterfeiting. It occurred to me that if not for this, yet you might at least have Something in your power, for which you might think him qualified; more especially if internal taxes should be laid which we expect at the next Session of congress. For whether the war Continues or not we expect this. The people are prepared to submit to it; and begin to be pretty Generally of opinion now, that internal taxation in and of the impost ought never to have been abandoned.
Be assured that I have felt great delicacy in troubling your excellency on the Subject of a recommendation of anyone. But I could not in this Case easily avoid, not that I have been under any obligation to the individual, for I am quit upon that head long ago, but it is merely from an impulse of humanity that I would be willing to serve his family. Please to excuse my interference, and believe me to be with great attachment your most Obedient humble Servant,
HH Brackenridge
